 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CEPRIANA TURNER,                                   Case No. 1:18-cv-00931-LJO-SAB

11                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
12           v.

13   DOLLAR TREE STORES, INC.,                          (ECF No. 14)

14                   Defendant.                         THIRTY DAY DEADLINE

15

16          On April 16, 2019, a notice of settlement was filed informing the Court that the parties

17 have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within thirty (30) days of the date

21                  of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        April 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
